Citation Nr: 1637250	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  06-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected diabetes mellitus, to include entitlement to a separate compensable rating for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.  He served in the Republic of Vietnam from February 1971 to June 1971. 

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a June 2006 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Little Rock, Arkansas, which denied a rating in excess of 20 percent for service-connected diabetes mellitus. 

In an April 2011 decision, the Board granted a 40 percent disability rating, but no higher, for diabetes mellitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In a May 2012 memorandum decision, the Court set aside the April 2011 decision and remanded the claim to the Board for the purpose of obtaining the Veteran's Social Security Administration records.  While the memorandum decision did not specifically affirm the Board's allowance of an increased 40 percent rating for diabetes mellitus, as neither the Court nor the Veteran identified any issues or errors with that aspect of the decision, and as the increase had already been effected by the RO, the Board confirmed and continued to confirm its intent to retain the increase to 40 percent for the reasons set out in the April 2011 decision.  In November 2012, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction ("AOJ") for the outstanding Social Security Administration records.  

In a May 2013 decision, the Board denied a rating in excess of 40 percent for diabetes mellitus, and the Veteran appealed that decision to the Court.  In an August 2014 memorandum decision, the Court set aside the Board's May 2013 decision because the Court found that the Board had not adequately considered the issue of whether the Veteran had nephropathy (a complication of diabetes mellitus); and if so, was he entitled to a separate compensable rating for nephropathy in the process of determining entitlement to an increased rating for diabetes mellitus.  Subsequently, the case was returned to the Board for further action. 

 
In January 2015 and September 2015, the Board remanded the claim to the AOJ for further development.  The case has since been returned to the Board.

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has been manifested by the requirement of insulin, a restricted diet, and regulation of activities, but episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been shown.

2.  As a complication of his diabetes mellitus, the Veteran has diabetic nephropathy that is manifested by microalbuminuria with no renal dysfunction.  

3.  The Veteran's diabetic nephropathy has been properly considered as part of the diabetic process within the assigned 40 percent disability rating for service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a separate compensable disability rating for diabetic nephropathy have not been met.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, 4.119, Diagnostic Codes 7541, 7913 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter sent to the Veteran	in March 2006 advised him as to what information or evidence was necessary to substantiate his increased rating claim; and what his and VA's respective responsibilities were in obtaining such evidence and information.  The March 2006 letter was sent prior to the rating decision in June 2006.  Although the letter did not apprise the Veteran of how VA determines disability ratings and effective dates, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim on appeal.  It is therefore inherent that he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by letter dated in December 2014.  Thereafter, the Veteran's increased rating claim was readjudicated in a Supplemental Statement of the Case ("SSOC") in May 2015.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)(an SSOC is a readjudication).  Based upon the foregoing, VA has fulfilled its duty to notify. 

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claim.  These records include service treatment records, post-service VA and private treatment records and records from the Social Security Administration ("SSA").  In regards to the Veteran's SSA records, the Board instructed the RO in its November 2012 remand to request from the SSA all records related to the Veteran's claim for social security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  All negative responses were to be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159 (e) , if appropriate.  In response to the Board's remand instructions, the RO requested and obtained the pertinent records from the SSA and associated those records with the claims file. 

In addition to the foregoing, the Veteran has been afforded several VA examinations to address the manifestations and severity of his diabetes mellitus.  See, i.e., VA examination reports dated in October 2006, May 2010, February 2015 and December 2015.  These examinations are adequate for purposes of adjudicating the Veteran's claims.  They are adequate as they are based upon consideration of the Veteran's prior medical history, describe the Veteran's diabetes mellitus and subsequent complications in sufficient detail, and contain reasoned explanations.  

Additionally, as mentioned above, the Board most recently remanded the Veteran's claim for additional development in September 2015.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the September 2015 remand, additional records were associated with the claims file and the Veteran was afforded several VA examinations in December 2015 in order to address the current state of his diabetes mellitus symptomatology and its manifestations.  Thereafter, the RO issued an SSOC related to these examinations in March 2016. 

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Disability rating in excess of 40 percent for diabetes mellitus

The Veteran is currently service-connected for diabetes mellitus with erectile dysfunction and nephropathy, evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.120, Diagnostic Code 7913.  The Veteran seeks an increased rating for his diabetes mellitus, as well as a separate compensable disability rating for his diabetic nephropathy.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Historically, in May 2004, the RO granted service connection and assigned a 20 percent rating for diabetes mellitus, pursuant to diagnostic code 7913, effective October 16, 2003.  The Board determined in its April 2011 decision that the criteria for a 40 percent evaluation, but no more, for diabetes mellitus had been met.  In a January 2012 rating decision, the RO effectuated the higher 40 percent rating, effective January 30, 2006.  The Veteran contends he is entitled to a rating higher than 40 percent for his diabetes mellitus.

The rating criteria of Diagnostic Code 7913 provides a 40 percent rating where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities);  a 60 percent rating where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, diagnostic code 7913. 

The rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met).  The Board finds that "with" and "plus," as used in the rating criteria are the equivalent of "and," signifying that all of the conditions listed in the provision must be met.  The disjunctive "or" separates episodes of ketoacidosis and hypoglycemic reactions signifying that either condition will satisfy that criterion, but that other criteria separated by conjunctives must also be satisfied. 

Thus, the current 40 percent rating contemplates the requirements of insulin, a restricted diet, and regulation of activities.  In order to warrant a 60 percent rating, the evidence must also demonstrate two additional criteria: (1) episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, (2) plus complications that would not be compensable if separately evaluated. 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that neither the criteria for a 60 percent nor 100 rating have been met. Regarding episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, the evidence establishes that there have been no episodes of ketoacidosis, and that, while there have been episodes of hypoglycemic reactions, they have never required hospitalization or twice a month visits to a diabetic care provider.  While the Veteran was hospitalized in February 2006, it was in relationship to an evaluation of heart problems.  He was found to have arteriosclerotic heart disease with 10 percent narrowing of a couple of his vessels, and left ventricular hypertrophy that his cardiologist related to his longstanding hypertension. 

During a March 2006 VA examination, the examiner found that the Veteran had not experienced ketoacidosis.  As mentioned above, a hospitalization six months prior was primarily related to evaluation of heart problems.  The October 2006 VA examiner noted that the Veteran would experience hypoglycemic episodes if he did a lot of walking or went shopping; however, these episodes were resolved by eating a piece of candy.  The examiner specifically found that the Veteran had not required any hospitalization for diabetes.  He also noted that there had been no episodes of ketoacidosis.  The May 2010 VA examiner reported that the Veteran experienced episodes of hypoglycemia with nervous shakes, which he treated with hard candy, but the examiner noted that he has made no trips to the emergency room.  The examiner noted no history of ketoacidosis. 

Regarding additional complications, service connection is in effect for diabetic sensory polyneuropathy for the bilateral upper and lower extremities, erectile dysfunction, and special monthly compensation has been established based on loss of use of a creative organ.  See rating decisions dated in November 2010 and April 2015.  Most recently, as will be discussed in more detail below, the Veteran has been service-connected for diabetic nephropathy.  See May 2015 rating decision.  

The October 2006 VA examiner noted no evidence of eye involvement.  There was no evidence of diabetic nephropathy at that time.  Hypertension was found not to be related to diabetes mellitus.  The examiner also found that coronary artery disease was most likely related to hypertension and a 40-year history of cigarette smoking and was not due to diabetes mellitus.  The examiner noted that the Veteran did not have any proteinuria; nor had he required hospitalization for hypoglycemia and had not developed ketoacidosis.  

The May 2010 VA examiner noted normal renal function.  The Veteran's eyes were reported as being in good shape with no clinical signs of glaucoma, cataracts or retinopathy.  There were no signs of upper extremity neuropathy.  Hypertension was noted, but was found not to be due to diabetes mellitus.  While the examiner noted normal renal function, he also listed the diabetic complications as early diabetic nephropathy.  A VA examination in October 2011 included the examiner's opinion that hypertension was not a result of diabetes mellitus since the Veteran's renal function was normal and diabetes was of recent onset.  See also February 2015 VA hypertension examination report (VA examiner opined that the Veteran's hypertension was less likely than not related to his service-connected diabetes mellitus on the basis of an absence of renal insufficiency.  In light of this absence, the Veteran's diabetes had no effect on his hypertension and his renal function was normal).  

During a February 2015 diabetes mellitus examination, the examiner reported that the Veteran managed his diabetes with a restricted diet and insulin.  The medical doctor reported that the Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month; and that he had not been hospitalized for these conditions within the past year.  The examiner also ultimately diagnosed the Veteran with diabetes complications of diabetic peripheral neuropathy and diabetic nephropathy/renal dysfunction.  He indicated that the Veteran's diabetic peripheral neuropathy could impact his ability to work.  However, see December 2015 VA Diabetes Mellitus examination report, p. 3 (VA doctor opined that the Veteran's diabetes mellitus and complications did not impact his ability to work); December 2015 VA Diabetic Sensory-Motor Peripheral Neuropathy examination report, p. 6 (VA doctor opined that the Veteran's diabetic peripheral neuropathy did not impact his ability to work); December 2015 VA Nephrology examination report (VA doctor opined that the Veteran's kidney condition did not impact his ability to work).    

Lastly, the Board observes that the Veteran underwent a diabetes mellitus examination in December 2015.  At that time, the Veteran's treatment was reported as restricted diet, an oral hypoglycemic agent and insulin.  In regards to his visits to his diabetic care provider, the Veteran reported again that he visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month; and that he had not been hospitalized for these conditions within the past year.  See May 2010 VA examination report (the Veteran was noted to be prone to symptomatic hypoglycemia, but had made no trips to the emergency room).  Conditions related to the Veteran's diabetes mellitus were again reported to be diabetic peripheral neuropathy, diabetic nephropathy/renal dysfunction and erectile dysfunction.  The examining doctor ultimately opined that the Veterans diabetes mellitus and complications did not impact his ability to work.  

Given the foregoing, there appear to be no complications of diabetes mellitus that are not already separately service-connected and compensated.  In any event, the fact that the Veteran does not meet the criterion of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider means that, even if he were found to have uncompensated diabetic nephropathy, a 60 percent rating is still not warranted, as the criteria are conjunctive, and meeting this criterion alone is not sufficient. 

The Board also acknowledges that an October 2006 examiner noted that the Veteran had lost weight, going from 225 to 206.  Progressive loss of weight and strength is a criterion associated with a 100 percent rating; however, his weight loss was noted to be intentional, as he was dieting.  See also February 2015 diabetes mellitus examination report, p. 2.  Weight loss as a result of dieting is thus not a complication of diabetes mellitus. 

Moreover, the successive nature of the criteria mean that meeting this particular criterion would not allow for assignment of a rating at the 60 percent or 100 percent levels where, as here, the criterion of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider is not met. 

The Board has considered the Veteran's lay assertions that he is entitled to a higher rating.  In the notice of disagreement, he noted that he took insulin, watched his diet, and regulated his activities to control his diabetes mellitus.  On the VA Form 9, he reflected that his diabetes mellitus was worse and that he was taking 2 shots per day of insulin.  In correspondence received in March 2013, he indicated that he was dependent upon insulin, that he took multiple doses of insulin per day, that he was on a diabetic restricted diet, that he had erectile dysfunction, and that his legs and feet hurt. 

The need for insulin, a restricted diet, and regulation of activities are fully considered in the 40 percent rating.  Erectile dysfunction is separately service connected and is compensated in the special monthly compensation the Veteran is receiving.  The pain in his lower extremities is also separately service-connected and compensated.  Therefore, his lay statements do not establish a higher rating.

In correspondence received in November 2010, the Veteran reported that he did not go to the doctor twice a month because he could not afford the cost.  He noted that he had passed out and fell a few times, and when he came to, his sugar was always too low or too high.  He indicated that when he went to the store, it took him a few days to get over it.  He stated that his vision changed daily, and that, cuts and scratches took forever to heal. 

The Veteran's account of passing out is interpreted as a reference to hypoglycemic reactions; however, the presence of hypoglycemic reactions is acknowledged by the Board, as discussed in detail above.  Even if the Board were to accept the Veteran's account of passing out several times as true, the account does not provide probative evidence regarding the rating criteria, which refer to whether hospitalization is required, or whether twice a month visits to a diabetic care provider are required. Indeed, his account is unspecific as to the number and frequency of these episodes. Further, he acknowledges that he has not sought treatment or evaluation in these instances. 

While the Veteran is competent to describe his symptoms and their frequency, the rating criteria require not just the occurrence of hypoglycemic episodes, but reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The clinical evidence indicates that neither hospitalization nor twice a month visits to a diabetic care provider are necessary to treat his hypoglycemic episodes. 

While the Veteran appears to suggest, albeit indirectly, that these episodes are worse than is reflected in the clinical evidence, the Board finds that the most accurate and credible evidence as to whether he believes these episodes to be of such severity as to require hospitalization or treatment from a diabetic care provider are his own actions.  As he has acknowledged, he has not sought such treatment in any instance of a hypoglycemic reaction.  Indeed, he has twice told treating clinicians that he effectively treats such episodes with candy.  Based on the clinical findings and his account, the Board finds this essential criterion for a 60 percent rating is not met. 

Entitlement to a separate compensable disability rating for diabetic nephropathy

In a May 2015 rating decision, the RO granted service connection for diabetic nephropathy associated with the Veteran's diabetes mellitus (and erectile dysfunction and associated herbicide exposure).  In doing so, the RO merged the diabetic nephropathy with the Veteran's diabetes mellitus with the previously assigned 40 percent evaluation effective May 27, 2010.  The question before the Board is whether the Veteran's diabetic nephropathy warrants a separate compensable rating.  

VA regulations provide that compensable complications of diabetes mellitus may be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation for the diabetes.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.120, Diagnostic Code 7913, note 1. 

If evaluated separately, renal involvement in diabetes mellitus, to include diabetic nephropathy, must be evaluated as a renal dysfunction pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7541.  A non-compensable rating is assigned for renal dysfunction where there is albumin and casts with history of acute nephritis; or, hypertension which is non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. Disability ratings of 60 percent, 80 percent and 100 percent are also available with the showing of increasing symptomatology. 

Under Diagnostic Code 7101 (hypertension), a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 

At the time of the Veteran's October 2006 VA examination, the Veteran was found not to have any signs of diabetic nephropathy.  See October 2006 VA examination report, p. 2 (The Veteran did not have any proteinuria and has not had any evidence of diabetic nephropathy).  As mentioned above, his hypertension at that time was found not to be related to diabetes mellitus.  During a May 2010 VA examination, the Veteran was diagnosed with early diabetic nephropathy that was manifested by an increase in microalbumin to creatinine ratio of 76 (a ratio that exceeds 30 is considered abnormal).  His hypertension was addressed, and found to be mild in severity and again not due to his diabetes mellitus.  See also February 2015 VA hypertension examination report (the Veteran's hypertension was found to be less likely than not proximately due to or the result of the Veteran's diabetes mellitus).  Since that time, the Veteran was diagnosed with diabetic nephropathy during two VA examinations dated in February 2015.  The doctor who examined the Veteran opined that it was as likely as not that the Veteran's early nephropathy was secondary to his diabetes.  See May 2015 rating decision.  

Turning to the Veteran's symptomatology, the Board observes that the Veteran was afforded a VA nephrology examination in December 2015.  In his report, the examining doctor reported that the Veteran had diabetic nephropathy with a date of diagnosis of 2014 to 2015.  He described the pertinent history as the Veteran having type II diabetes mellitus plus nephropathy manifested by microalbuminuria only, i.e., normal renal function; and questioned whether the Veteran's diabetic nephropathy was aggravating the Veteran's non-service connected hypertension.         

While examining the Veteran and reviewing his medical records, the VA doctor reported that the Veteran did not have renal dysfunction.  He stated that the Veteran did not have, and never had, urolithiasis or recurrent urinary tract or kidney infections, benign or malignant neoplasm or metastases related to his nephropathy; nor did he have any other pertinent physical findings, complications, conditions, signs or symptoms of his nephropathy.  Diagnostic testing revealed that the Veteran's creatinine level was within the normal (but high) range, and that his EGFR (estimated glomerular filtration rate) was normal.  The Veteran's spot urine microalbumin/creatinine ratio was high, at 178.  Based upon the foregoing, the  December 2015 VA doctor opined that the Veteran had the earliest form of diabetic nephropathy.  In this regard, he stated in the Veteran's December 2015 hypertension examination report that the Veteran's nephropathy was symptomatic by microalbuminuria only and that the Veteran did not have stage III or greater CKD (chronic kidney disease).  Thus, the Veteran's renal function was considered normal. 

In terms of the Veteran's hypertension, the VA doctor opined that the microalbuminuria would not aggravate the Veteran's non-service connected hypertension because the Veteran's renal function was normal and could easily remain normal for the next several years.  See December 2015 VA nephrology examination report.  He opined that it was less likely than not that the Veteran's service-connected diabetic nephropathy had not aggravated the Veteran's hypertension because it did not impact the Veteran's blood pressure as current blood pressure readings and the Veteran's average blood pressure did not reflect any worsening.  See December 2015 VA hypertension examination report.

Comparing the foregoing physical findings to VA's rating criteria, the Veteran's diabetic nephropathy symptomatology does not meet the criteria for a non-compensable, much less compensable, disability rating pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7541.  As mentioned previously, for a non-compensable disability rating to be assigned for renal dysfunction, there must be evidence of 
albumin and casts with history of acute nephritis; or, hypertension which is non-compensable under Diagnostic Code 7101.  The only evidence of the Veteran's diabetic nephropathy at the present time is a high microalbuminuria ratio.  Otherwise, the Veteran's renal function is normal.  There is no evidence of albumin and casts, or a history of acute nephritis.  As for the Veteran's hypertension, it has been found not to be caused by or aggravated by the Veteran's diabetes mellitus or diabetic nephropathy.  

The evidence of record clearly shows that the Veteran's diabetic nephropathy does not meet the criteria for a separate compensable disability rating pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7541.  As such, the Veteran's nephropathy must be considered a part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.120, Diagnostic Code 7913, Note 1.  Thus, the Veteran's claim must be denied. 

Extraschedular consideration
 
With respect to the claim, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for his disability. 

Specifically, the Veteran has described his diabetes symptoms as the need for insulin, a restricted diet, regulation of activities, and the occurrence of hypoglycemic episodes.  The schedular rating criteria specifically provide for ratings based on the presence of these symptoms.  Such factors are explicitly part of the schedular rating criteria.  Moreover, higher schedular ratings are yet available where appropriate symptomatology is shown. 

Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability.  The Court explained, "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Id. at 454.  In this case, the Veteran has not asserted or contended that he is unemployable due to the service-connected diabetes.  See VA Form 21-8940 dated in May 2015.  Thus, the issue of entitlement to TDIU is not part and parcel of the underlying increased rating issue decided herein.  For these reasons, the issue of entitlement to TDIU is not before the Board at this time and no further action is required.


ORDER

A rating in excess of 40 percent for service-connected diabetes mellitus, to include diabetic nephropathy, is denied.

A separate compensable disability rating for diabetic nephropathy is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


